DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 27, 2021:
Claims 1-20 are pending. 
The requirement for certified copy of PCT/CN2016/103655 has been withdrawn.
The previous claim objection to claim 9 regarding informalities has been withdrawn in light of the amendments.
The previous 112 rejection has been withdrawn.
The previous rejection has been modified in light of the amendment using the same prior art references. Additionally, an alternate rejection has been made using new reference. All changes to the rejection are necessitated by the amendment.
Claim Objections
Claim 16 is objected to because of the following informalities:  
The recitation “a second side plate connected between the two first side plate” (line 3 of the instant claim), should be set forth as “a second side plate connected between the two first side plates” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al. (CN 101452314A). The English machine translation of Ruan et al. is attached and is referenced below.
Regarding Claim 1, Ruan et al. teaches an electronic device with battery mounting and ejection device (Para. [0007]) (i.e. a battery mounting apparatus) with an accommodation groove (i.e. mounting plate) (Fig. 1, #11) configured to hold a battery (Fig. 1, #20), a locking structure (see annotated Fig. 1 below) configured to detachably attach the battery to the mounting plate (Para. [0044]) and an ejection structure (see Annotated Fig. 1 below) configured to eject the battery when the fastener releases the battery, such that the battery is separated from the mounting plate (Para. [0046]), the ejection structure comprising an ejection part  (see second annotated Fig. 1, the part which takes part in the ejection mechanism) comprising a notch (Fig. 1, #34) (i.e. sliding slot member) and a fastening member (Fig. 1, #31) (i.e. a sliding slot member adjacent to the sliding slot member) and an elastic member (Fig. 1, #35) (i.e. elastic part) with both ends being fastened to the fastening member, reading on one end of the elastic part being fastened to the fastening member)

    PNG
    media_image1.png
    580
    1128
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    419
    732
    media_image2.png
    Greyscale

Regarding Claim 2, Ruan et al. teaches all of the elements of the invention in claim 1 as explained above.
Ruan et al. further teaches the main body (Fig. 1, #10) comprising a first fastener (i.e. first sliding structure) (Fig. 1, #30), slidably disposed on the main body (Para. 
Regarding Claim 16, Ruan et al. teaches all of the elements of the invention in claim 1 as explained above.
Ruan et al. further teaches two first side plates (see annotated Fig. 1 below) at opposite sides of the mounting plate, and a second side plate connected between the two first side plates, wherein the two first side plates, the second side plate, and the mounting plate enclose a space for receiving the battery (See Annotated Fig. 1 below).  
    PNG
    media_image3.png
    726
    1128
    media_image3.png
    Greyscale


*Alternately, Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2010/0136397). 
*Regarding Claim 1, Lu teaches a battery fixing device (i.e. battery mounting apparatus) (Para. [0009]) comprising a second sidewall (Fig. 2, #35) (i.e. mounting plate) configured to hold a battery (Fig. 2, #20), a locking portion (Fig. 2, #331) (i.e. a locking structure, which is a structure configured to detachably attach the battery to the mounting plate, an ejection structure configured to eject the battery (Fig. 2,  #50 and #60 & Para. [0021]) comprising a locking member (i.e. ejection part) (Fig. 2, #50) comprising a resisting member portion (Fig. 2, #55) (i.e. a sliding slot member as the abutting portion slides from in a slot member, Para. [0025]) and main body (i.e. fastening member) (Fig. 2, #51) adjacent to the resisting member portion, and a first resilient member (Fig. 2, #59) (i.e. elastic part, one end being fastened to the fastening member (See Fig. 4 and Para. [0020]).
*Regarding Claim 2, Lu teaches all of the elements of the current invention in claim 1 as explained above.
Lu further teaches the second sidewall (i.e. mounting plate) (Fig. 2, #35) comprises a locking member (Fig. 2, #50) (i.e. first sliding structure) and the battery comprises a second sliding slot (Fig. 3, #231) (i.e. second sliding structure configured to be slidably coupled with the first sliding structure) and when the battery is removed through elastic force, the battery is removed from the battery receptacle (Para. [0021]) (i.e. when the ejection structure ejects the battery, at least a portion of the second sliding structure is separated from the first sliding structure).
*Regarding Claim 16, Lu teaches all of the elements of the current invention in claim 1 as explained above.
Lu further teaches two first side plates arranged at opposite sides of the mounting plate, and a second side plate connected  between the two first side plates (See annotated Lu annotated Figure below) wherein the two first side plates, second side plate and the mounting plate enclose a space for receiving the battery.

    PNG
    media_image4.png
    365
    706
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 101452314A). 
Regarding Claim 17, Ruan et al. teaches all of the elements of the current invention in claim 16 as explained above.
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 101452314A) in view of Ilvonen (US 2002/0086647).
Regarding Claim 18, Ruan et al. teaches all of the elements of the current invention in claim 17 as explained above.
Ruan teaches the hook (Fig. 1, #21) is configured to be coupled with the notch (Fig. 2, #34) (i.e. sliding slot) sliding slot (Para. [0042]).
Ruan does not teach the hook (Fig. 1, #21) (i.e. second sliding structure) comprises a protruding stripe.

See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Ilvonen cited herein. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding Claim 19, Ruan et al. as modified by Ilvonen teaches all of the elements of the current invention in claim 18 as explained above.
Ruan et al. further teaches the first sliding structure comprises a hook portion (i.e. end portion) (Fig. 1, #32) located distal from the second side plate.
Ruan does not explicitly teach a width of the end portion of the first sliding structure decreases along a direction facing away from the second plate.
Although the width of the end portion of the first sliding structure decreasing along a direction facing away from the second plate is not taught, the changes in shape of the end portion claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (CN 101452314A) in view of Ilvonen (US 2002/0086647) as applied to claim 19 above, and further in view of Kim et al. (US 2016/0057876) and Inkmann et al. (US 5,536,595).
Regarding Claim 20, Ruan et al. as modified by Ilvonen teaches all of the elements of the current invention in claim 19 as explained above.
Ruan et al. does not teach a flexible cantilever on the first side plates.
However, Kim et al. teaches a cantilever (Fig. 6, #33) attached to a battery mounting part sidewall (i.e. attached to a side plate) (Para. [0049-0052]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting plate of Ruan et al. to incorporate the teaching of the cantilever of Kim et al., as it would provide an elastic force toward the side of the battery (Para. [0015]), preventing contact failure between the battery and electronic device to which is mounted (Para. [0072-0074]).
Kim et al. does not teach a notch in the battery wherein the cantilever presses against. 
However, Inkmann et al. teaches tongues (Fig.  , #44 & #144) (i.e. flexible cantilever) arranged with notches (#180 & #80) (Col. 5, lines 47-67) wherein the tongues are cantilever shaped and flexible (Col. 6, lines 6-16).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruan et al. as modified by Kim et al. to incorporate the teaching of a notch in the battery, as the modification would allow the cantilever to extend into the notch and the cantilever would be capable of being flexed out of the notch to release the battery from the mounting plate (Col. 6, lines 6-16).   
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-15 are also objected to as being dependent upon a rejected base claim by virtue of dependency on claim 3.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, Ruan et al. teaches all of the elements of claim 2 as explained above. Ruan et al. teaches the ejection part comprising an ejection piece (i.e. ejection slider) (Fig. 1, #60) and an ejection piece (i.e. ejection slider) (Fig. 1, #60). wherein when the positioning hook (Fig. 1, #21) (i.e. second sliding structure) is disengaged from the first fastening member (Fig. 1, #30) (i.e. first sliding structure) the elastic piece is deformed (i.e. elastic part releases an elastic force) and pushed outward against the battery (i.e. the ejection slider pushes a portion of the second sliding structure out of the first sliding structure) (Para. [0051]). Ruan et al. does not teach another end of the elastic part (Fig. 1, #35) is fastened the mounting plate or the elastic part (#35) is stretched when the battery is in a mounted state. Ruan et al. further teaches an ejection piece (Fig. 1, #60) uses an elastic piece (Para. [0051]) (i.e. a second elastic part) wherein one end of the elastic piece is fixed to the installation groove (i.e. one end of the elastic part being fastened to the ejection part) and another end of the elastic piece protrudes from the installation groove into the accommodation groove (i.e. mounting plate) (Fig. 1, #11 and Para. [0051]). However, the ejection piece .
Response to Arguments
Applicant’s arguments, filed January 27, 2021, with respect to the rejection of claim 15 under 35 U.S.C. 112 have been fully considered and are persuasive.  The 112 rejection of October 27, 2020 has been withdrawn. 
Applicant's arguments filed January 27, 2021, with respect to the rejection of claims 1-4 and 9-20 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
Applicant argues the elements recited in amended claim regarding an ejection structure comprising an ejection part and elastic part where the ejection part comprises a sliding slot member and a fastening member adjacent to the sliding slot member and one end of the elastic part is fastened to the fastening member are not disclosed or suggested by the cited references.
Examiner respectfully disagrees. The limitations set forth in amended claim are disclosed by Ruan et al. (an also by Lu) as forth in current rejection (and the alternate rejection) to claim 1 (see the above rejection for full details, incorporated herein but not 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims (claims 2 and 16-20) are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729